        Case 5:18-cr-00258-EJD Document 494 Filed 08/28/20 Page 1 of 5



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9

10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12                                   UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                        SAN JOSE DIVISION
15

16   UNITED STATES OF AMERICA,                       Case No. 18-CR-00258-EJD
17                      Plaintiff,                   DECLARATION OF JEFFREY B.
                                                     COOPERSMITH IN SUPPORT OF
18            v.                                     MOTION TO DISMISS SECOND AND
                                                     THIRD SUPERSEDING
19   HOLMES, et al.,                                 INDICTMENTS BASED ON PRE-
                                                     INDICTMENT DELAY
20                      Defendant.
                                                     Date:    October 6, 2020
21                                                   Time:    10:00 a.m.
                                                     Judge:   Honorable Edward J. Davila
22                                                   Ctrm:    4, 5th Floor
23

24

25

26

27

28

                                                               COOPERSMITH DECL. ISO MOTION TO DISMISS
     4131-7877-0214.4                                                                   18-CR-00258-EJD
          Case 5:18-cr-00258-EJD Document 494 Filed 08/28/20 Page 2 of 5



 1                               DECLARATION OF JEFFREY B. COOPERSMITH

 2             I, Jeffrey B. Coopersmith, declare as follows:

 3             1.       I am lead counsel for defendant Ramesh “Sunny” Balwani in this case, an attorney

 4   admitted to practice in the State of California, and a partner at the law firm of Orrick, Herrington

 5   & Sutcliffe LLP. I submit this declaration in support of Mr. Balwani’s Motion to Dismiss the

 6   Second and Third Superseding Indictments. I have personal knowledge of the facts stated herein,

 7   and I could and would testify competently to those facts if called as a witness.

 8             2.       Attached as Exhibit A is a true and correct copy of the July 2010 agreement

 9   formalizing Theranos’s business partnership with Walgreens.

10             3.       Attached as Exhibit B is a true and correct copy of the FBI’s July 12, 2016 receipt

11   of Walgreens’ production in response to a January 29, 2016 grand jury subpoena.

12             4.       Attached as Exhibit C is a true and correct copy of the February 26, 2016 SEC

13   interview memorandum of Walgreens General Counsel Jan Reed.

14             5.       Attached as Exhibit D are true and correct copies of the cover pages 1 of transcripts

15   from SEC testimony of the following Walgreens executives: (1) Wade Miquelon on August 16,

16   2016; (2) Jay Rosan on April 19, 2017; (3) Nimesh Jhaveri on May 23, 2017.

17             6.       Attached as Exhibit E is a true and copy of (1) a January 11, 2016 email from the

18   SEC to Adam Reeves; (2) a March 24, 2016 FBI Form FD-1057.

19             7.       Attached as Exhibit F is a true and correct copy of FBI Form FD-302 memorializing

20   the government’s interview of Nimesh Jhaveri on October 22, 2019. Mr. Balwani has not received

21   any other documents memorializing any government interviews of Walgreens executives that post-

22   date October 22, 2019.

23             8.       Attached as Exhibit G is a true and correct copy of the September 2010 agreement

24   formalizing Theranos’s business relationship with Safeway.

25             9.       Attached as Exhibit H is a true and correct copy of FBI Form FD-302,

26   memorializing the government’s interview with Safeway CEO Steven Burd on June 17, 2016, and

27   a transcript from Safeway General Counsel Robert Gordon’s March 31, 2017 SEC testimony.

28   1
         Mr. Balwani will provide the full transcripts upon request from the Court.
                                                                       COOPERSMITH DECL. ISO MOTION TO DISMISS
     4131-7877-0214.4
                                                          1                                     18-CR-00258-EJD
        Case 5:18-cr-00258-EJD Document 494 Filed 08/28/20 Page 3 of 5



 1            10.       Attached as Exhibit I is a true and correct set of FBI Forms FD-302, memorializing

 2   the government’s interviews of the following Theranos board members: (1) James Mattis on

 3   December 13, 2016; (2) Henry Kissinger on June 13, 2017; (3) Richard Kovacevich on July 27,

 4   2017; (4) Channing Robertson on February 26, 2018.

 5            11.       Attached as Exhibit J is a true and correct set of FBI Forms FD-302, memorializing

 6   the government’s receipt of documents in response to grand jury subpoenas related to the following

 7   Theranos board members: (1) Henry Kissinger on February 1, 2018; (2) Richard Kovacevich on

 8   April 13, 2018; (3) Richard Kovacevich on May 15, 2018.

 9            12.       Attached as Exhibit K is a true and correct copy of an August 9, 2017 email from

10   FDA Special Agent George Scavdis to FDA personnel Courtney Lias, attaching patient M.E.’s

11   medical records.

12            13.       Attached as Exhibit L is a true and correct copy of: (1) an October 31, 2017 FDA

13   Memorandum of Interview with Dr. Mark Burnes; (2) Dr. Burnes’ Nov. 29, 2017 production of

14   patient M.E.’s laboratory reports in response to a grand jury subpoena. Mr. Balwani has not

15   received a copy of the grand jury subpoena issued to Dr. Burnes.

16            14.       Attached as Exhibit M is a true and correct copy of FBI Form FD-302,

17   memorializing the government’s March 1, 2018 interview of patient M.E.

18            15.       Attached as Exhibit O are true and correct copies of laboratory reports for patient

19   B.B. The government produced these documents to Mr. Balwani on October 19, 2018.

20            16.       Attached as Exhibit P is a true and correct copy of: (1) a July 23, 2020 production

21   letter from Assistant United States Attorney Robert Leach to counsel for Ms. Holmes and Mr.

22   Balwani; (2) an August 21, 2020 letter from Assistant United States Attorney Robert Leach to

23   counsel for Ms. Holmes.

24            17.       Attached as Exhibit Q is a true and correct copy of: (1) a May 15, 2020 letter from

25   Mr. Balwani’s counsel to Assistant United States Attorney Jeff Schenk; (2) the government’s

26   March 6, 2020 notice of its intent to introduce certain evidence.

27            18.       Attached as Exhibit R is a true and correct copy of a March 30, 2020 letter from

28   counsel for Mr. Balwani to Assistant United States Attorney Robert Leach.

                                                                      COOPERSMITH DECL. ISO MOTION TO DISMISS
     4131-7877-0214.4
                                                         2                                     18-CR-00258-EJD
          Case 5:18-cr-00258-EJD Document 494 Filed 08/28/20 Page 4 of 5



 1            19.       Attached as Exhibit S is a true and correct copy of a September 30, 2014 email from

 2   the FDA regarding a Theranos inspection. The government produced these documents to Mr.

 3   Balwani on February 7, 2020.

 4            20.       Attached as Exhibit T is a true and correct copy of: (1) an October 1, 2014 email

 5   with only a placeholder document denoting that the attachment was “Intentionally Withheld” by

 6   the FDA; (2) the same email with no attachment produced; (3) a September 30, 2014 email

 7   attaching “Theranos Inspection Request Clean,” yet no attachment was produced. The October 1,

 8   2014 email was produced by the FDA on October 1, 2019. The government produced the remaining

 9   documents to Mr. Balwani on October 19, 2018.

10            21.       The government’s productions to Mr. Balwani have included, without limitation,

11   the following technical deficiencies: emails missing attachments; families of documents produced

12   as standalone documents without metadata indicating that they are part of a family; multiple

13   unrelated documents produced in a single document; emails and attachments produced as a single

14   document without page breaks at the end of documents.

15            22.       Attached as Exhibit U is a true and correct copy of: (1) a June 5, 2020 Letter from

16   counsel for Ms. Holmes to Assistant United States Attorneys; (2) July 23, 2020 letter from Assistant

17   United States Attorneys to counsel for Ms. Holmes. Mr. Balwani has yet to receive the “Tranch09”

18   documents in a usable manner.

19            23.       Attached as Exhibit V are true and correct copies of the cover pages 2 of transcripts

20   from 13 depositions taken in various civil litigation of witnesses related to these newly-added

21   allegations. Several witnesses were deposed in 2017, transcripts for which the government

22   produced on August 7, 2018. Other witnesses were deposed in 2018, transcripts for which the

23   government produced on March 4, 2020. Additional witnesses were deposed in 2019, transcripts

24   for which the government produced in August and September 2019.

25            24.       Attached as Exhibit W are true and correct copies of interview memoranda

26   memorializing government interviews with nine witnesses related to these newly-added parties, all

27   of which took place before the government’s original June 2018 indictment: (1) Jan Reed on

28   2   Mr. Balwani will provide the full deposition transcripts upon request from the Court.
                                                                       COOPERSMITH DECL. ISO MOTION TO DISMISS
     4131-7877-0214.4
                                                          3                                     18-CR-00258-EJD
        Case 5:18-cr-00258-EJD Document 494 Filed 08/28/20 Page 5 of 5



 1   February 26, 2016; (2) Steven Burd on June 17, 2016; (3) James Mattis on December 13, 2016; (4)

 2   Robert Gordon on March 31, 2017; (5) Henry Kissinger on June 13, 2017; (6) Richard Kovacevich

 3   on July 27, 2017; (7) Dr. Mark Burnes on October 31, 2017; (8) Channing Robertson on February

 4   26, 2018; (9) patient M.E. on March 1, 2018.

 5            Attached as Exhibit X are true and correct copies of interview memoranda memorializing

 6   government interviews with six witnesses, all of which took place in 2019: (1) Ashley Marie

 7   Mackey on June 12, 2019; (2) Jay Rosan on September 20, 2019; (3) Wade Miquelon on October

 8   18, 2019; (4) Dan Doyle on October 21, 2019; (5) Kim Romanski on October 21, 2019; (6) Nimesh

 9   Jhaveri on October 22, 2019.

10            I declare under penalty of perjury that the foregoing is true and correct.

11            Executed August 28, 2020 at Seattle, Washington.

12

13
                                                            JEFFREY B. COOPERSMITH
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                      COOPERSMITH DECL. ISO MOTION TO DISMISS
     4131-7877-0214.4
                                                        4                                      18-CR-00258-EJD
